Citation Nr: 0730822	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  98-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from December 1965 to June 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  In August 
1998 and December 2003, the issue in this case was remanded 
by the Board for additional development.  The case is again 
before the Board for appellate consideration.

In a September 2002 decision, the Board had found that the 
veteran had not presented sufficient new and material 
evidence to reopen a previously denied claim for service 
connection for a nervous disorder (other than PTSD).  The 
veteran did not appeal that decision to the Court of Appeals 
for Veterans Claims (CAVC), and therefore that decision of 
the Board is final.  A subsequent VA examination that 
suggested a possible connection between the veteran's 
dysthymia and his service cannot be accepted as an informal 
claim to reopen, and the veteran has not requested reopening 
of that claim.  See 38 C.F.R. § 3.157(b) (2007).  Therefore, 
the previously denied issue is not currently before the 
Board.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
which is related to his period of active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February 2004 and May 2005, the Appeals Management Center, 
acting for the RO, sent the veteran letters informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as records in the custody of a Federal department 
or agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any additional evidence or information you may have 
pertaining to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  December 2001 and May 2007 SSOCs 
each provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
being denied, such matters are moot.  However, the Board does 
note that the veteran was provided with the provisions of the 
Dingess decision in the May 2007 SSOC.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran has identified several incidents which he asserts 
have resulted in the development of PTSD.  He stated that he 
had successfully completed submarine and missile launch 
training.  Then, two events occurred in 1968 that he 
described as "blows" to his mind.  His best friend, E.B. 
(whom he later called J.J) was lost at sea aboard the U.S.S. 
Scorpion.  Several weeks before that, his infant son had 
died.  He also avers that he was almost killed while loading 
torpedoes aboard a submarine when the loadshifted, and he 
almost fell 40 feet to his death.  Finally, he stated that 
while he was serving aboard the U.S.S. Sea Robin, the ship 
had surfaced in the middle of a Russian convoy.  As a result, 
the submarine had to submerge rapidly to the bottom, where it 
stayed for some 36 hours.  He stated that he feared that they 
would all die.  

The veteran's DD Form 214 notes his receipt of the National 
Defense Service Medal; there is no indication that he 
received any combat badges or citations.  His military 
occupational specialty was ordinance mechanic.

His personnel records indicate that the veteran repeatedly 
performed unsatisfactorily during oral examinations on 
nuclear weapons, nuclear weapon security, and on other areas 
of the Polaris weapons system.  His knowledge was noted to be 
far below that required, and that which was demonstrated by 
his contemporaries.  In counseling sessions, he had shown 
immaturity and no sense of responsibility.  In March 1967, it 
was noted that he had not performed as expected as a mess 
cook, requiring more than usual supervision even after three 
months of duty.  In February 1969, he was noted to 
psychologically inadaptable to submarine duty.  

The veteran's service entrance examination made no mention of 
any psychiatric complaints, and the examination was negative.  
A submarine physical conducted in May 1966 was also normal. 

In May 1969, a Medical Evaluation Board was convened.  After 
three months of duty, the veteran had been brought in by the 
police after what was described as a "spell."  He had 
destroyed furniture at his home and had been found wandering 
aimlessly on the highway.  The diagnosis was situational 
reaction in a strongly suspected underlying personality 
disorder, hysterical type.  He had been hospitalized in 
August 1968 at the Portsmouth Naval Hospital with complaints 
of irritability and headaches.  He was then transferred to 
the psychiatric service, where he remained until January 15, 
1969.  He was considered fit for duty, with a diagnosis of 
psychoneurotic dissociative reaction.  During this 
hospitalization, his infant son suddenly died, and he was 
given 30 days' emergency leave. 

On May 7, 1969, he said he wanted to be admitted to a medical 
facility, feeling that he was about to have a "nervous 
breakdown."  His condition was reported to be essentially 
normal at admission.  He was noted to be married to a very 
immature, dependent young girl.  He was experiencing anger 
over her attempted suicide, which was manifested by feelings 
of weakness, headaches, and an inability to cope.  He 
displayed evidence of a markedly dependent personality which 
had established a symbiotic relationship with a similarly 
immature person.  It was noted that, under the threat of 
separation, he would become angry and anxious, and possibly 
would dissociate briefly.  It was determined that his 
personality disorder was severe enough to prevent further 
usefulness in the service.  The Medical Board found that he 
was suffering from an inherent preexisting personality 
disorder which rendered him unsuitable for further service.  
It was also found that there was no disability which had 
resulted from an incident in service, or which had been 
aggravated thereby.

Following service, the veteran was admitted to a VA facility 
between February and March 1981 for complaints of tension and 
irritability.  He was depressed, with loss of appetite, 
decreased sleep, and loss of weight.  He had a history of 
three to four prior hospitalizations for depression, as well 
as a positive family history of mood swings and alcoholism.  
The diagnosis was unipolar depression.  He was hospitalized 
again at a VA facility from October 1981 to January 1982.  He 
was admitted under an Order of Protective Custody and was 
then temporarily committed.  He reported a family history of 
alcoholism.  He complained of headaches, dizziness, vertigo, 
and rage spells.  His wife said that he had hurt her and 
their children, and had destroyed furniture.  His sleep was 
impaired.  At admission, he displayed a grandiose mood and 
described a history of depression and elation.  He was also 
irritable, and felt that people were against him.  The 
diagnoses were bipolar disorder and atypical mixed or other 
personality disorder.

The veteran was examined by VA in October 1995.  He stated 
that he had been fine until involvement in a motor vehicle 
accident in April 1995, which had resulted in constant pain.  
Also, his wife had divorced him.  He now felt depressed, 
hopeless, and helpless.  He had poor sleep and occasional 
suicidal ideation.  The examiner noted that the veteran 
appeared depressed and anxious.  The diagnosis was major 
depression.

The veteran was admitted to a private treatment facility from 
November 19 to 22, 1995.  At admission, he complained of 
feelings of worthlessness and increased depression.  He also 
had suicidal ideation.  He noted that the pain resulting from 
his 1994 motor vehicle accident had increased his depression.  
He claimed that he had a Bachelor's degree in history and 
philosophy (although in other records he had indicated that 
he had dropped out of college after one semester of 
engineering courses).  His thoughts were relevant, and there 
was no indication of any thought disorders, delusions, or 
hallucinations.  There were no ideas of reference and no 
paranoia.  He was, however, tense and anxious.  The diagnoses 
were major depression and alcohol dependency.

In November 1996, a VA psychiatrist noted that the veteran's 
primary diagnosis was chronic, severe PTSD resulting from his 
Vietnam combat experiences.  He was noted to have anger, 
anxiety, depression, insomnia, nightmares, hypervigilance, 
and disillusionment with the government.  Subsequent to this, 
a letter was sent to this psychiatrist from the RO which 
stated that the record did not support the statement that the 
veteran had Vietnam combat experience; rather, it was 
demonstrated that his duty stations had been at the 
Portsmouth and Charleston Naval Shipyards.  Thus, the 
psychiatrist was asked to clarify the statement.  In July 
1997, he stated that the statement should have read that the 
veteran had PTSD related to his "Vietnam era experiences."  

In October 1997, a VA psychiatrist noted that the veteran had 
been treated for PTSD, a bipolar disorder, and major 
depression.  He also had chronic pain syndrome, low back 
problems, and arthritis since a motor vehicle accident.  He 
had pain, anger, depression, anxiety, nightmares, insomnia, 
hypervigilance, and poor self-esteem.  

In January 2002, a VA physician noted that the veteran had 
been treated since 1984 for combat type PTSD and a mixed 
bipolar disorder.  It was commented that his PTSD had been 
well established since 1984.  It was also stated that the 
veteran had exhibited PTSD symptoms since service, although 
this disorder was not added to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders until 1980.  It was noted that his claimed 
stressors had all occurred while the veteran was on active 
duty.  He admittedly had significant alcohol abuse in the 
1970's and 1980's after the occurrence of the stressors.  
Most of his reported disruptive behavior coincided with his 
episodes of alcohol abuse.  He would often use alcohol to 
numb feelings about the death of his 7-month old son; he 
claimed that he had not been given any leave in service to 
deal with this (although the service records do show that he 
was provided 30 days of leave after his son's death).  Two 
reported life-threatening episodes were noted:  when a 
torpedo slipped and when he was trapped at the bottom of the 
sea for 36 hours in a submarine.  It was opined that the 
veteran met the criteria for a diagnosis of PTSD, not a 
personality disorder.  The Axis I diagnoses were PTSD, 
alcohol dependence, and a bipolar disorder.

In August 2003, the Department of the Navy stated that no 
evidence could be found of an incident where a submarine had 
surfaced in the middle of a Russian convoy, resulting in an 
emergency dive to the bottom of the ocean.  

The veteran submitted two statements from friends.  One, 
P.C.R., stated that he had been in group therapy with the 
veteran and that he struck him as honest and sincere, that he 
was not one to make up stories.  He stated that the incidents 
in service (the torpedo slipping and a friend being lost at 
sea) had caused him psychological damage.  Another friend, 
J.E., stated his belief that the veteran had PTSD related to 
his service.

In February 2004, VA diagnosed severe PTSD.  He had 
complained of anxiety, labile mood swings, depression, anger, 
irritability, disillusionment, insomnia, periodic nightmares, 
flashbacks, and social withdrawal.  There was no apparent 
evidence of malingering or manipulation.  In March 2004, he 
was noted to have a mood disorder and PTSD which had been 
related to life-threatening events during his submarine 
service.  The opinion was expressed that the veteran's 
current symptoms were the same as those first noted in 
service.  It was opined that he had a psychiatric disorder 
related to his service.  

In November 2004, the National Archives noted that there were 
no deck logs referring to a vessel diving to the bottom of 
the sea, as referred to by the veteran.  The deck logs of the 
U.S.S. Sea Robin and the U.S.S. Cutlass from January and 
February 1968 had been located.  However, these did not 
corroborate the incidents claimed by the veteran.  Both ships 
had been moored for the entire periods specified (at the 
Philadelphia and Norfolk Naval Shipyards, respectively).  An 
April 29, 1969, log mentions torpedo loading, but there was 
no mention of any accidents.

The veteran was examined by VA in May 2005.  All the records, 
to include the service medical records, were reviewed.  
Reference was made to his claimed stressors.  He complained 
of depression, lack of sleep, nightmares, daymares, anxiety, 
and anger.  He stated that the torpedo slipping, and the 
incident of sitting at the bottom of the sea in the submarine 
had caused his PTSD symptoms.  However, the examiner noted 
that the objective record does not support a finding that 
these claimed incidents ever occurred.  It was commented that 
his symptoms were more consistent with a personality disorder 
and a depressive disorder, and that he did not meet the 
criteria for PTSD.  He was diagnosed with a dysthymic 
disorder, not PTSD.  The examiner opined that, because of his 
personality disorder, he tended to respond to stress in a 
histrionic manner, developing either physical or 
psychological symptoms.  

In April 2006, another VA physician diagnosed PTSD.  It was 
stated that "[a]fter reviewing the SMR's, it is my 
professional opinion that [the veteran's] current condition 
is 'more than likely than not' related to his in-service 
condition."

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  The record does note several diagnoses of PTSD, 
although the examiner in May 2005 had ruled this disorder 
out, noting that the veteran had a dysthymic disorder and a 
personality disorder.  However, the main question in the case 
is whether the veteran had experienced a stressor in service 
which would support a diagnosis of PTSD. 

The objective evidence of record in this case does not 
suggest that the veteran was engaged in combat with the 
enemy.  "Engaged in combat with the enemy" has been defined 
as requiring that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).   In the instant case, the 
evidence indicates that the veteran was engaged in a 
noncombat military occupation, namely ordinance mechanic.  
His DD Form 214 did not reflect the receipt of any combat 
badges.  His service medical records do not show that he 
sustained any wounds related to combat.  Therefore, there is 
no basis to find that that he ever participated in combat.  
Under the judicial precedent in West v. Brown, 7 Vet. App. 
70, 76 (1994), where "the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  The claimed stressors must be corroborated by 
independent evidence of record, although insisting on 
corroboration of every detail, including personal 
participation, defines corroboration too narrowly.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Unfortunately, there is no evidence of record that 
corroborates the veteran's reported stressors.  The 
Department of the Navy and the National Archives were unable 
to corroborate that the veteran had almost been killed while 
loading torpedoes on a submarine or that he had been aboard a 
submarine that had had to make an emergency dive after 
surfacing in the middle of a Russian convoy.  The veteran has 
also claimed that his best friend, whom he has inconsistently 
identified as E.B. or J.J., was killed aboard the U.S.S. 
Scorpion when it was lost at sea.  The Board is aware that 
the Scorpion was lost at sea on May 22, 1968, and the 
evidence shows that a "J.J" was onboard at the time.  
However, the Board finds that this is not a sufficient 
stressor to support a diagnosis of PTSD. for two reasons.

First, the Board is concerned that the veteran has variously 
identified his "best friend" as either E.B. or J.J., a 
troubling inconsistency.  Second, this claimed "stressor" 
does not meet the criteria of Section 309.81A of the 
Diagnostic and Statistical Manual of Mental Disorders.  That 
section provides that a person has been exposed to a 
traumatic event sufficient to be a PTSD stressor when both of 
the following are present:  (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  While the veteran may have heard at some point after 
the event that the U.S.S. Scorpion had been lost, the Board 
finds that this does not satisfy the requirement that one 
experience, witness, or be confronted with an event involving 
actual or threatened death or serious injury, because he was 
not involved in the disaster in any way.  There is also no 
indication that the veteran had experienced a response that 
involved intense fear, hopelessness, or horror at the time of 
the incident.  In this regard, it is significant to note 
that, despite seeking psychiatric treatment in service, he 
never made any mention of the loss of that vessel and its 
crew causing him any emotional disturbance.  Therefore, that 
event cannot be found to be a sufficient stressor in the 
veteran's case.

The Board has also noted the lay statements presented by two 
friends of the veteran.  These had attested to the veteran's 
honesty and integrity, and had expressed their belief that 
the veteran had PTSD as a direct result of his in-service 
stressors.  While the Board does not question the sincerity 
of these individuals, these statements do not substantiate or 
corroborate any of the veteran's reported stressors.  There 
is no suggestion that either of these individuals served with 
the veteran; thus, they cannot corroborate his claimed 
stressors.  Moreover, there is no indication that either of 
these individuals has the expertise to diagnose the veteran's 
disorder or to provide an opinion as to its etiology.  While 
they can testify as to symptoms that they can observe, they 
are not competent, as laypersons, to render a diagnosis or to 
render an opinion as to medical causation.  See Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any evidence of a corroborated in-service stressor.  
Accordingly, the Board finds that, while there are diagnoses 
of PTSD in record, these diagnoses are not supported by the 
presence of a corroborated in-service stressor sufficient to 
cause this disorder.  Moreover, the veteran's previous denial 
of service connection for a psychiatric disorder other han 
PTSD is, as noted in the Introduction above, not before the 
Board.

In the present case, the preponderance of the evidence is 
thus against the claim for service connection for PTSD, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


